                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OFAMERICA,                                 I   CASE NUMBER
                                              PLAINTIFF
                                v.                        ~         221-mj-02994

 Ladrena Denise Nelson                                           ORDER OF TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT
                                         DEFENDANT(S).                TO BAIL REFORM ACT


     Upon motion of DFPD,Georgina Wakefield                       ,IT IS ORDERED that a detention hearing
is set for Friday                                   ,June 25.2021 ,at ~ 1:00      a.m. / ❑p.m. before the
Honorable _ivlar~o A. Rocconi                                     ,in Courtroom 790

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.




                                              Margo A. Rocconi, U.S. Magistrate Judge




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                           Page 1 of 1
